Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT GF NEW YORK

 

INTERNATIONAL REFUGEE
AS SISTANCE PROJECT,
Plaintiff,
V, Civil Action No.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; and UNITED
STATES CITIZENSHIP AND
IMMIGRATION SERVICES,

Defendants.

 

 

COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

l. The International Refugee Assistance Project (“IRAP” or “Plaintift”) brings this
action under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for declaratory and
injunctive relief to enforce its right to agency records from the Department of Homeland Security
(“DHS”) and its component agency, United States Citizenship and Immigration Services
(“USCIS”) (collectively, “Defendants”).

2. Plaintiff seeks records related to Defendants’ formal guidance to USCIS
adjudicators concerning applications for humanitarian parole.

3. On December 6, 2017, Plaintiff submitted a FOIA request (the “FOIA Request”)
to Defendants seeking records containing Defendants’ guidance to adjudicators in USCIS’s
Humanitarian Affairs Branch (part of USCIS’s Refugee Asylum and Intemational Operations

Directorate) concerning the adjudication of humanitarian parole applications

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 2 of 9

4. Defendants should have acted on the FOIA Request by no later than January 18,
2018. To date, however, Defendants have failed to produce any records or to provide any

substantive response to the request

JURISDICTION AND VENUE

5. This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and
1346. This Court also has both subject matter jurisdiction over this action and personal
jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B).

6. Venue is proper in the Southern District of New York pursuant to 5 U.S.C.
§ 552(a)(4)(B) and 28 U.S.C. § l391(e). Venue is proper because (i) IRAP is based in and has
its principal place of business in this district, (ii) a substantial portion of the events giving rise to
this action occurred in this district, and (iii) because upon information and belief Defendants

maintain records and information subject to the FOIA Request in this district.

PARTIES

7. Plaintiff IRAP is a nonpartisan human rights organization and a 501(0)(3) entity.
IRAP organizes layv students and lawyers to advocate for and advance the legal rights of
refugees and displaced persons IRAP engages in systemic policy advocacy, and represents

refugees in legal proceedings pro bono.
8. Defendant DHS is a federal agency Within the meaning of 5 U.S.C. §552(:£).
DHS is the executive department responsible for enforcing federal immigration laws and is an
agency of the United States. DHS has possession of, and control over, the information Plaintiff

seeks through the FOIA Request.

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 3 of 9

9. Defendant USCIS is a component agency of DHS and an agency of the United
States within the meaning of 5 U.S.C. § 552(®(1). USCIS has possession of, and control over,

the information Plaintiff seeks through the FOIA Request.

STATUTORY BACKGROUND

10. The Freedom of Information Act, 5 U.S.C. § 552, (“FOIA”) requires all federal
agencies to search for and disclose government records which are requested by a member of the
public, subject to certain narrow exceptions 5 U.S.C. § 552(a)(3)(A), (C); 5 U.S.C. § 552(b)(l)-
(b)(9)-

ll. Compliance with FOIA’s disclosure obligations upholds the values of government
transparency and accountability Federal agencies must respond to FOIA requests within twenty
business days after receipt, although the deadline may be extended an additional ten working
days “[i]n certain circumstances.” 5 U.S.C. § 552(a)(6)(B)(i).

12. The agency’s written response must state whether it will comply with the FOIA
request, indicate the reasons for that determination, and provide information regarding the
process by which a requester may appeal an agency’s adverse determination 5 U.S.C.
§ 552(3)(6)(A)(i)-

13. All administrative remedies are deemed exhausted due to an agency’s failure to
comply with FOIA’s statutory time limits. 5 U.S.C. § 552(a)(6)(C)(i).

14. Upon an agency’s failure to meet its obligations, a district court may order the

production of those records responsive to the FOIA request 5 U.S.C. § 5 52(a)(4)(B).

FACTUAL BACKGROUND
15. Defendants are responsible for adjudicating humanitarian parole requests pursuant

to the lmmigration and Nationality Act, 8 U.S.C. §l 101 et seq.

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 4 of 9

16. Parole “allows an individual, who may be inadmissible or otherwise ineligible for
admission into the United States, to be granted authorization to enter the United States for a
temporary period.” 8 U.S.C. § 1182(d)(5).

17. Executive Order No. 13767 was issued on January 25, 2017 (the “Order”). Titled
“Border Security and Immigration Enforcement Improvement,” the Order restricts Defendants’
humanitarian parole to individual “case-by-case” assessment Exec. Order No. 13767 at § ll(d),
82 Fed. Reg. 8793, 8796 (Jan. 25, 2017).

18. Upon information and belief, the Order has caused Defendants to subsequently
end certain humanitarian parole programs

19. F or example, the Defendants have specifically acknowledged that their decision
to end the Intemational Entrepreneur program was made after “reviewing DHS parole programs
in accordance” with the Order. See DHS Proposed Rule, “Removal of International
Entrcpreneur Parole Program,” 83 Fed. Reg. 24,415, 24,416 (May 29, 2018).

20. Defendants also ended the Central American Minors (“CAM”) program, which
allowed parents who were lawfully present in the United States to apply to bring their children
and other qualifying family members from the “Northern Triangle” (Honduras, Guatemala, and
El Salvador) to reunite with them in the United States. Under this program, CAM applicants
who were refused refugee status were automatically considered for humanitarian parole. See
DHS Notice, “Termination of the Central American l\/Iinors Parole Program,” 82 Fed. Reg.
38,926 (Aug. 16, 2017).

21. Defendants have not provided the public with information regarding their
humanitarian parole program changes since the Order or any new criteria by which humanitarian

parole applications are evaluated This has resulted in confusion and uncertainty among

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 5 of 9

humanitarian parole applicants including among those conditionally accepted to programs which
Defendants have now discontinued

22. At the least, information should be available in compliance with the Order’s
requirement that Defendant Secretary, within 90 days of the Order submit a report on the
progress of the Order’s directives See Exec. Order No. 13767 at § 15 .

PLAINTIFF’S FOIA RE()UEST

23. ()n December 6, 2017, Plaintiff served the FOIA Request seeking Defendants’
disclosure of all records including operational guidance, policy documents instructions
manuals training materials and other instruction to USCIS employees regarding the adjudication
of humanitarian parole applications A copy of the FOIA Request is attached as EXHIBIT 1 to
the Supporting Declaration of Betsy Fisher, filed herewith (“Fisher Decl.”).

24. FOIA requires that an agency timely disclose all records responsive to a FOIA
request unless the items sought are enumerated in one of nine narrowly construed statutory
exemptions 5 U.S.C. § 552(a)(3)(A); 5 U.S.C. § 552(b)(1)-(b)(9).

25. FOIA’s deadlines require that Defendants “determine within 20 days (excepting
Saturdays, Sundays and legal public holidays) after the receipt of any such request whether to
comply with such request and shall immediately notify the person making such request of such
determination and the reasons therefor.” 5 U.S.C. § 552(a)(6)(A)(i).

26. On December 7, 2017, Defendant DHS sent confirmation to Plaintiff that it had
received the FOIA Request and assigned it a tracking number (2018-HQFO-00336) (the DHS
“Confirmation Letter”).

27. The Confirmation Letter stated that Defendants would search for documents

3 ‘i

responsive to Plaintiff s FOIA Request for Defendants guidance to USCIS adjudication

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 6 of 9

regarding applications for humanitarian parole” and determine if those documents were
producible. A copy of the DHS Confirmation Letter is attached as EXHIBIT 2 to the Fisher
Declaration.

28. The DHS Confirmation Letter invokes an extension ordinarily reserved for
“certain circumstances” but statutorily limited to “ten Working days.” 5 U.S.C. § 552(a)(6)(B)(i).
See Ex. 2 to Fisher Decl.

29. On December 13, 2017, Defendant USCIS sent continuation to Plaintiff that it
was handling the FOIA Request and assigned it a tracking number (COW2017001506) (the
“First USCIS Contirmation Letter”). A copy of the First USCIS Confirmation Letter is attached

as EXHIBIT 3 to the Fisher Declaration.

30. On August 10, 2018, some six months after Defendant USCIS had confirmed that
it was handling the FOIA Request, Defendant DHS informed Plaintiff that it had “determined
that this is a matter under the purview of the USCIS another DHS component” and that the
USCIS would be handling the FOIA Request (the “Transfer Letter”). A copy of the Transfer

Letter is attached as EXHIBIT 4 to the Fisher Declaration.

31. On August 3, 2018, even though Defendant USCIS had been processing the FOIA
Request since at least December 13, 2017, Defendant USCIS sent a second confirmation to
Plaintiff indicating that it received the request from Defendant DHS on August 2, 2018 and had
assigned it another tracking number (COW2018000940) (the “Second USCIS Confirmation
Letter”). A copy of the Second USCIS Conlirmation Letter is attached as EXHIBIT 5 to the

Fisher Declaration.

32. IRAP has received no further communications from Defendants with regard to its

pending FOIA Request.

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 7 of 9

33. Defendants should have acted on the FOIA Request by no later than January 18,

2018.

34. To date, Defendants are one year, one month, and fifteen days in default on their

response to the FOIA Request.

EXHAUSTION OF ADMINISTRATIVE REMEDIES

35 . A requester is deemed to have exhausted all available administrative remedies as
a matter of law where an agency fails to comply with FOIA’s statutory time limits 5 U.S.C.
§ 552(3)(6)(€)@)-

36. Thereafter, a district court has jurisdiction to enjoin the agency from withholding
records and to order production of records that are subject to disclosure under FOlA. 5 U.S.C.
§ 552(3)(4)(]3)-

37. Over fourteen months have elapsed since Plaintiff submitted its FOIA Request,
and Defendants have failed to produce any records or provide a substantive response to the
request. Defendants have failed to comply with FOIA’s statutory time limits

38. As a result of Defendants’ failure to comply with their FOIA obligations Plaintiff

has exhausted its administrative remedies with respect to the FOIA Request.

CAUSES OF ACTION
M
VIOLATION OF THE FREEDOl\/l OF lNFORl\/IATION ACT

39. Plaintiff incorporates by reference the allegations contained in the foregoing
numerical paragraphs as if each such allegation was set forth herein in its entirety.
40. Defendants have violated 5 U.S.C. § 552(a)(3)(A) by failing to promptly release

agency records in response to the FOIA Request.

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 8 of 9

41. Defendants have violated 5 U.S.C. § 552(a)(3)(C)-(D) by failing to make
reasonable efforts to search for records responsive to the FOlA Request.

42. Defendants have violated 5 U.S.C. § 552(a)(6)(A)(i) by failing to make a
determination regarding the FOIA Request within the governing statutory time limit.

43. Defendants have violated 5 U.S.C §552(a)(3)(B)-(D) by failing to conduct an
adequate search of records responsive to the FOIA Request.

44. Injunctive relief is authorized under 5 U.S.C. § 552(a)(4)(B) because Defendants
continue to improperly withhold agency records in whole or in part, in violation of FOIA.
Plaintiff will suffer irreparable injury from, and have no adequate remedy for, Defendants’
illegal withholding of government documents subject to its FOIA Request.

45. Declaratory relief is authorized under 22 U.S.C. §2201 because an actual and
justiciable controversy exists regarding Defendants’ improper withholding of agency records in

violation of FOIA.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff herewith prays for the following relief:

(a) For a judicial declaration confirming that Defendants’ failure to disclose the
records requested by Plaintiff is unlawful;

(b) For injunctive relief ordering Defendants to immediately and expeditiously (i)
produce to Plaintiff all non-exempt responsive documents covered by the FOIA
Request, and (ii) submit a detailed descriptive index justifying Defendants’
withholding of any responsive documents see generally Vaughn v. Rosen, 484

F.2d 820 (D.C. Cir. 1973);

Case 1:19-cV-02042-ER Document 1 Filed 03/05/19 Page 9 of 9

(c) For Plaintiffs reasonable attomey’s fees and litigation costs reasonably incurred
in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

(d) For such other relief as the Court may deem just and proper.

Respectfully submitted, this 5th day of March, 2019.

Alex Yanos

Carlos Ramos-Mrosovsky
Brian Burton

Alston & Bird LLP

90 Park Ave,

New York, New York 10006
Tel: (212) 210-9400

Fax: (212-210-9444
alex.yanos@alston.com
carlos.ramos-mrosovskv@alston.com
brian.burton@alston.com

 

 

Attorneys for Plaintijflnternational
Refugee Assistance Project

